This cause comes to this court on error from the Court of Appeals of Montgomery county, Ohio, in which court the cause originated. It was a suit in mandamus, in which the petition alleged that the board of education has established and is maintaining a separate school in one of the school districts of the city of Dayton for the exclusive purposes of colored children, is requiring all colored children to attend said separate school, and does not permit them to attend and receive instruction in the same school building with white children. It is further alleged that colored children "are required to occupy separate part of the school premises with separate entrances and exits to the school building." The petition contains other pertinent allegations as to the segregation of colored children from the white children in respect *Page 189 
to school buildings and school facilities. The petition therefore prays that the board of education and the superintendent of schools of the city of Dayton be ordered to admit relator's children and other children of the colored race to the schools of the city on equal terms with white children.
A demurrer was filed to this petition, which was overruled in the Court of Appeals, and the cause was heard in this court upon that issue. This court is unanimously of the opinion that the judgment of the Court of Appeals must be affirmed, upon the authority of Board of Education v. State, 45 Ohio St. 555,16 N.E. 373.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 190